CADWALADER, J.
I, John Cadwalader, Judge of the District Court of the United States for the Eastern District of Pennsylvania, duly authorized under the Constitution and laws of the United States to hear and determine in said district all causes and complaints as to ships and vessels seized as prize, having heard and considered the merits and circumstances of a certain cause of proceeding respecting the capture or seizure of a certain schooner called the Providence, whereof Burrows Palmer was master, her tackle, apparel and furniture, captured on the high seas on 29th day of May, 1862, by the United States steamer Bienville, and brought into the port *578of Philadelphia in'said district, which cause or proceeding was lately and still is depending before me; and the said cause having come up on the application of the Attorney of the United States for the condemnation of the said schooner and cargo; and it appearing to the Court that three several proclamations had been made, that if any one hath aught to say why the said vessel and cargo should' not be condemned he may appear, and no claimant having appeared, and the cause having been considered upon the libel filed thereon, and the examinations in preparatorio, and the papers and documents found on board of the said .schooner at the time of her capture; and it appearing from and by the said proofs that the said capture was made on the 29th day of May, 1862, in north latitude 30o 25' and in longitude 790 34', about twenty-five miles from the coast of South Carolina and from the blockaded port of Charleston, the said schooner bearing at the time north by west half west, and it appearing from them that the said schooner sailed from Nassau bound for the said blockaded port of Charleston but with a falsified and fraudulent destination for the port of Baltimore, as appears from and by the answers of the said master to the standing interrogatories; and the master of the said vessel in his examination deposing that all the owners of said vessel reside in Charleston, South Carolina, and that the owners of the said cargo are the same as the owners of the vessel; the premises having been duly considered, I, the said judge, was of opinion that the said vessel and her cargo' for the breach of blockade and other causes appearing in the proofs was confiscable, and liable to condemnation as prize of war. Wherefore, it is on this nth day of July, A. D. 1862, adjudged and decreed that the said vessel and her cargo should be and the same are hereby condemned as property of enemies of the United States in the existing civil war, or otherwise con-fiscable as lawful prize of war.